380 U.S. 527 (1965)
MURRAY
v.
UNITED STATES.
No. 260, Misc.
Supreme Court of United States.
Decided April 26, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. Upon consideration of the suggestion of the Solicitor General and an examination of the entire record, the judgment is vacated and the case is remanded to the Court of Appeals to consider the validity of the arrest of Henry Murray and of the search for and seizure of the money in question as an incident of such arrest.